DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-17, 24, 27-29, 31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0159504 to Becker-Willinger et al. in view of US 2007/0034052 to Vanheusden et al.
Regarding claim 1:  Becker-Willinger teaches a process for producing metal colloids (e.g. copper/silver colloids; Becker-Willinger Abstract).  The process comprises steps of preparing a composition comprising:
a1) at least one type of metal ion (e.g. copper or silver ions; Becker-Willinger ¶ [0057]);
a2) an organic reducing/complexing agent (e.g. sugars or carboxylic acids such as citric acids); 

a4) a solvent consisting of water (aqueous solvent; Becker-Willinger ¶ [0073]).  The “consisting of” limitation which excludes solvents other than water is at once envisaged by Becker-Willinger distinguishing between aqueous and aqueous/organic mixtures in ¶ [0073], and Becker-Willinger’s indication in ¶ [0072] that organic solvents can possibly be used (but are not required). 
b) Thermal (heat) or photochemical (UV or blue light) are used in the production of the composition (Becker-Willinger ¶ [0014]-[0015]).  The metal ions are reduced to metal colloids (Becker-Willinger ¶ [0057]).  Becker-Willinger teaches drying the composition (Becker-Willinger ¶ [0074]) which has been interpreted as being a step of purifying the colloids in the absence of further limiting process steps, because the particles are more pure in the absence of solvent; compounds/solvents not bound to the metals are removed as per the teaching on page 15 lines 15-25 of the instant specification.
As to step (d) Becker-Willinger is silent concerning a crossflow purification step.  Vanheusden teaches crossflow filtration of metal colloid nanoparticles as a means of purification for metal colloids/nanoparticles (Vanheusden ¶ [0084]).  Becker-Willinger and Vanheusden are analogous art in that they are concerned with the same field of endeavor, namely metal nanoparticles suitable for inclusion in liquid compositions such as inks and coatings.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to purify the colloids of Becker-Willinger by crossflow filtration as claimed and as known from Vanheusden.  The motivation in doing so would have been to remove a substantial Vanheusden ¶ [0084]).
As to step (e), Becker-Willinger recognizes that the particles can be isolated prior to inclusion in the composition; Becker-Willinger (¶ [0060]) teaches the addition of isolated, commercially available particles to the coating, but does not explicitly teach the process step of isolating them prior to inclusion in the coating.  Vanheusden teaches that it is routine to isolate purified metal colloids by removing the liquid phase and drying the particles (Vanheusden ¶ [0081], [0085]-[0086]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to isolate the particles of Becker-Willinger prior to inclusion in the coating, with the motivation of storing the particles for use at a later date prior with redispersal when manufacturing the coating (Vanheusden ¶ [0086]).  Purifying an old product by itself does not render the product unobvious (MPEP 2144.04 VII).
Regarding claims 3-4:  Becker-Willinger teaches metals such as silver (Ag) and copper (Cu) which are in group 11 of the periodic table.
Regarding claims 5-6 and 17:  Becker-Willinger teaches the metal ions are introduced as metal salts (e.g. AgNO3 or CuSO4 in ¶ [0057]).
Regarding claims 7-12 and 24:  Substantially all of the reducing agents in Becker-Willinger ¶ [0057] have a molecular weight less than 1,000 e.g. citrate/citric acid has a molecular weight of about 192 g/mol).  Glucose (¶ [0057]) is also a sugar that has the claimed molecular weight.  These species contain heteroatoms such as oxygen (O) in the form of hydroxyl groups.
Regarding claim 13:  Sugars and these acids are taught in the instant specification to function as complexing agents (page 6 lines 5-10 and page 7 lines 5-27).
Regarding claim 15:  Becker-Willinger teaches an overlapping range of 1:1 to 200:1 (Becker-Willinger ¶ [0058]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the ratio of metal to complexing agent through routine experimentation.  The motivation in doing so would have been to stabilize the matrix as it forms, thereby stabilizing the copper or silver colloids (Becker-Willinger ¶ [0057]). 
Regarding claim 16:  Becker-Willinger but does not measure the claimed XRD property.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the Becker-Willinger. However, the Becker-Willinger teaches all of the claimed ingredients, within the claimed amounts, and/or a substantially identical process of preparation by thermally or photochemically reducing the claimed metal ions in the presence of the claimed reducing and/or complexing agent.  The instant specification indicates that this property follows from the process as claimed (page 16 lines 10-12).  Since Becker-Willinger teaches the general claimed process, it has been held implicit that the composition of Becker-Willinger would have the required XRD properties upon isolation.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 
Regarding claim 27:  The sugars used by Becker-Willinger are not a polymer or oligomer, and are considered by applicant to be complexing agents (page 6 lines 5-10 and page 7 lines 5-27 of the originally filed specification).
Regarding claim 28:  Becker-Willinger (¶ [0058]) teaches surface modification of the metal colloids preferably 1:200 to 1:1 (0.5 to 50 wt%).  Organic materials are predominantly carbon.  The claimed carbon content of between 1-30 wt% is at once envisaged.
Regarding claim 29:  The removal of liquid by crossflow filtration in Vanheusden is taught to remove impurities soluble in the solvent not bound to the particles (Vanheusden ¶ [0085]).  It is submitted that at least some of the complexing agent and reducing agent not bound to the particles of Becker-Willinger (i.e. agents present in the solvent) would be removed thereby meeting the present claim language. 
Regarding claim 31:  Becker-Willinger does not teach isolation by centrifugation.  Vanheusden teaches isolation by centrifugation (¶ [0086]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to isolate the particles of Becker-Willinger by centrifugation with the motivation of improving the storage stability of the particles (Vanheusden ¶ [0086]).
Regarding claim 34:  Becker-Willinger teaches that hydrolysable metals from main groups III-V and/or metals of transition groups V-VIII can be used.  As to the present claims, most claimed species fall within this teaching (For example, Group VIII comprises Ni/Pd/Pt, Fe/ Ru/Os, Co/Rh/Ir; other claimed species under IUPAC and CAS Roman Numeral nomenclature; other claimed elements fall within Becker-Willinger’s other groups).  Although each species is not listed by name, Becker-Willinger is anticipatory because there are a limited number of species within the Periodic Table of the Element groups and the claimed species are at once envisaged (MPEP § 2131.02) from Becker-Willinger’s disclosure.
Regarding claim 35:  Becker-Willinger does not teach crossflow filtration conducted a plurality of times, wherein each time a solvent is added.  Vanheusden (¶ [0086]) teaches repetition of the crossflow filtration process.  The nature of this process repeated dictates that solvent is added each time the crossflow filtration occurs; the claimed process does not require different solvents or preclude recycled solvent.  Alternatively, Vanheusden teaches that in purification steps, it is within the skill of a person having ordinary skill in the art to select a solvent based on its ability to remove an impurity (Vanheusden ¶ [0085]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to conduct crossflow filtration a plurality of times with the motivation of  arriving at a desired purity level (Vanheusden ¶ [0084]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0159504 to Becker-Willinger et al. in view of US 2007/0034052 to Vanheusden et al. as applied to claim 1 above, further in view of US 2008/0264205 to Zeng et al.
The rejection of claim 16 is an alternative to the anticipation rejection above.  Becker-Willinger in view of Vanheusden obviates the claimed process, and the claimed XRD property has been interpreted as being intrinsic above.  Additionally, Zeng is referenced to show that this limitation is known in the art an obvious.
Regarding claim 14:  Becker-Willinger is silent concerning whether the reducing/complexing agents have the claimed property.  Ascorbic acid is taught in the originally filed specification to be a complexing agent in the oxidized form (page 11, lines 20-25).  Zeng teaches that ascorbic acid can be used in the production of metallic nanoparticles (¶ [0046]).  Becker-Willinger and Zeng are analogous art in that they are concerned with the same field of endeavor, namely producing metallic nanoparticles such as copper by means of reducing salts of the metal with a reducing agent.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add ascorbic acid or substitute ascorbic acid for the reducing agent of Becker-Willinger with the motivation of preventing oxidation of the nanoparticles (Zeng ¶ [0046]).
Regarding claim 16:  Becker-Willinger does not measure the claimed XRD property.  Zeng teaches “pure fcc” (interpreted to be entirely crystalline in the face-centered cubic arrangement) copper nanoparticles (Zeng ¶ [0047]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to obtain crystalline metallic phase nanoparticles in the invention of Becker-Willinger though routine means of controlling the oxidation and ingredients (Zeng ¶ [0047]) in the course of controlling the size, size distribution and morphology of the nanoparticles (Zeng ¶ [0047]).

s 18 and 32 rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0159504 to Becker-Willinger et al. in view of US 2007/0034052 to Vanheusden et al. as applied to claim 1, further in view of WO 98/51747 to Arpac et al. (English equivalent US 6,291,070 is referenced for translational purposes).
Regarding claim 18:  Becker-Willinger teaches that the particles may be further modified with organic surface groups (Becker-Willinger ¶ [0061]).  WO 98/51747 is cited as one means of doing this process in Becker-Willinger ¶ [0061].
Becker-Willinger is silent in explicitly reciting the process as claimed.  Arpac teaches a process for surface modification of metal colloids comprising the steps of dispersing at least one metal colloid in one solvent (7:18-25), adding at least one complexing agent (surface modifier) comprising at least one functional group which can interact with the at least one metal colloid (7:25-30), surface modifying the metal colloid and purifying the metal compound (e.g. removing solvent).  Arpac teaches monomeric complexing agents, which are not polymeric or oligomeric (Arpac 7:29) which are different from the claimed reducing agent and form a layer of complexing agent on the metal colloids.  Becker-Willinger and Arpac are analogous art in that they are concerned with the same field of endeavor, namely metal nanoparticles suitable for incorporation into coatings.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to modify the invention of Becker-Willinger according to the claimed process, with the motivation of improving properties such as transparency (Arpac 1:27-37).


Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 7-11) received February 22nd, 2021.
I) Rejoinder is not appropriate at this time as there are no allowed claims.
II) Applicant's arguments with regards to the rejections of claims 1, 3-13, 16-17, 24 and 27-28 under 35 USC § 102(a)1 as being anticipated by US 2005/0159504 to Becker-Willinger have been overcome by amendment.
The new claims contain new limitation which change the basis of the claimed process from an open-ended process which may incorporate a resin into an isolation process for the colloid elements.  While Becker-Willinger does not explicitly teach this process step, Becker-Willinger recognizes that commercially available powders (¶ [0060]) can be used, indicating that Becker-Willinger recognizes the utility of an isolated metal colloid.
To address the new process step of isolation, Vanheusden (US 2007/0034052) has been added.  Purification of metal colloids by means of crossflow filtration and isolation afterwards by centrifugation is commonplace in the prior art and an obvious means of purifying similar metal nanoparticles.  A person having ordinary skill in the art would have found it obvious to perform these steps on Becker-Willinger to purify and improve the storage stability of the particles (Vanheusden ¶  [0084]-[0086] (which can allow for manufacturing of the coating to be performed at a later time) .
III) Applicant's arguments with regards to the rejections of claim 1 as presently amended under 35 USC § 103 as being unpatentable by US 2005/0159504 to Becker-Willinger in view of US 2009/0136757 to Wursche have been considered.  This rejection has been withdrawn in view of the present claim amendments.
To address the claims as amended, Vanheusden has been 
IV) Applicant's arguments with regards to the rejections of further dependent claims have been considered.  The arguments on pages 10-11 allege that Becker-Willinger does not teach the invention of claim 1; no other arguments are present.  It is the position of the Office that a person having ordinary skill in the art considering Becker-Willinger would have had motivation to purify the particles by a routine means such as crossflow filtration, and isolate the particles, as claimed and as taught by Vanheusden to improve the purify and storage stability of the particles (¶ [0084]-[0086]), which would a person having ordinary skill in the art to make a product containing fewer impurities, and provide manufacturing flexibility by enabling control such that a coating containing these ingredients can be made at a later date and with better selection over different ratios of different particles if desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A SALVITTI/
Primary Examiner, Art Unit 1767